Appeal by the People from an order of the Supreme Court, Kings County (Miller, J.), entered January 13, 1992, which granted the defendant’s motion to dismiss the indictment, with leave to resubmit the case to the Grand Jury.
Ordered that the order is affirmed.
We agree with the determination of the Supreme Court that the defendant and the People had reached an agreement as to the date upon which the defendant was to be produced for the purpose of testifying before the Grand Jury, and that the People’s breach of that agreement constituted a violation of the defendant’s right to so testify (see, CPL 190.50). Therefore, the indictment was properly dismissed. Rosenblatt, J. P., Miller, Santucci and Joy, JJ., concur.